Citation Nr: 1709942	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  07-09 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right hand disability. 


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel



INTRODUCTION

The Appellant had a verified period of active duty for training (ACDUTRA) in the Army Reserve from October 1980 to March 1981.  He also had additional verified periods of ACDUTRA in the Army Reserve from July 18, 1981 to July 31, 1981; August 1, 1981 to August 22, 1981; June 26, 1982 to July 10, 1982; and July 25, 1984 to August 20, 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was previously remanded in August 2009, June 2010, September 2014, August 2015, and March 2016.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that he is afforded every possible consideration.

This case was previously remanded by the Board in June 2010 and September 2014, partly to contact the National Personnel Records Center (NPRC), and all other appropriate sources, to obtain the Appellant's complete service personnel records, to include his entire Official Military Personnel Record (OMPF), in order to identify his various periods of inactive duty training (INACDUTRA) from September 3, 1980 to September 2, 1982.  

Pursuant to the June 2010 remand, in July 2010 and May 2011, the AOJ obtained the Appellant's service personnel records.  However, such records did not identify the Appellant's various periods of INACDUTRA for the period from September 3, 1980 to September 2, 1982.  The Board observes that a March 2006 statement from the Army indicated that the Appellant earned 49 retirement points for INACDUTRA during the period from September 3, 1980 to September 2, 1982.  

Furthermore, although extensive service personnel records were obtained after the Board's September 2014 remand, a specific breakdown of the Appellant's various periods of INACDUTRA for the period from September 3, 1980 to September 2, 1982 has not been provided, nor was his OMPF obtained.  Such actions must be completed on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the March 2016 Board remand instructed that "CT imaging of the Appellant's right hand, as specifically recommended by the November 2015 VA examiner, must be performed."  The March 2016 VA examiner did not order the CT scan.  Instead, he gave the opinion that he did not believe that a CT scan study or an MRI study would offer any new or helpful information in terms of trying to determine and approximate time or location of injury.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and the Board itself commits error in failing to ensure this compliance.  Id.  As such, the Board finds that this issue must be remanded for CT imaging of the Appellant's right hand.

Finally, the November 2015 VA examiner opined that the Appellant's current pain and symptoms are more likely than not due to degenerative changes in hand bones, and less likely due to "abscess/residual from I[ncision] & D[rainage]."  However, in March 2016, the same examiner opined that posttraumatic degenerative changes involving the proximal right hand and distal right wrist are likely due to complications from the abscess and infection.  Therefore, the Board finds that additional clarification is necessary as to the etiology of the Appellant's right hand disability.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.
2.  Contact the Army Human Resources Command to obtain the Appellant's entire OMPF, including all records of his assignments, whether permanent or temporary duty stations, all travel orders, pay stubs, travel vouchers, dislocation allowance, and any TDY orders, in order to verify his periods of inactive duty training from September 3, 1980 to September 2, 1982.  The AOJ must then determine the dates of all periods of INACDUTRA.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Appellant in accordance with 38 C.F.R. § 3.159(e).

3.  Then schedule the Appellant for a VA examination to determine the nature and etiology of his right hand disability.  The claims folder must be made available and reviewed by the examiner and so noted in the examination report.  CT imaging of the Appellant's right hand, as specifically recommended by the November 2015 VA examiner, must be performed, as well as any additional indicated testing.  After a review of the claims file, including the lay statements provided by the Appellant, the examiner should address the following:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed right hand disability, including degenerative arthritis, (a) had its onset during a verified period of ACDUTRA, or (b) is otherwise the result of a disease or injury incurred during active duty or ACUDTRA or an injury incurred during INACDUTRA?
In addressing this question, please address (1) the Appellant's statements that he injured his right hand during his Reserve service in October 1981; (2) the October 1981 recodrs from the Hospital of Cook County ; and (3) the conflicting November 2015 and March 2016 VA medical opinions.

A robust rationale is requested for any opinion furnished.  

4.  Then, after completing any other necessary development, readjudicate the issue on appeal. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

